CHURCHILL, J.
I will make this finding of fact; on undisputed testimony the Court finds that the petitioner here, Pasquale Peluso, sustained a fractured hip while in the employ of the" respondent on the sixth day of January, 1933; that he was in the course of his employment at the timé when the accident was suffered; that he was at that time earning; the average weekly earnings were $18.00 a week; that he has not been able to work since that time but. has been since that date and is now suffering a total incapacity from jvorking at his usual occupation; that the reasonable amount of the doc-tpUs bill incurred on his behalf on account of the accident, injury, was $200.00 and the /hospital bills were $188i.20 for eight weeks succeeding the accident.